Citation Nr: 1130217	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability, characterized as a herniated lumbar disc, L5-S1, status post lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for herniated lumbar disc, L5-S1, status post lumbar laminectomy, claimed as a low back disability.  In September 2007, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  In February 2008, the Board remanded this case for further development, to include referring the case for a supplemental VA opinion.  Because a VA opinion was obtained in March 2008, the Board is satisfied that there was substantial compliance with the remand directives as set out in the February 2008 remand Stegall v. West, 11 Vet. App. 268 (1998).  In July 2008, the Board issued a decision, denying the Veteran's claim for a low back disability, characterized as a herniated lumbar disc, L5-S1, status post lumbar laminectomy.  In an August 2008 motion, the Veteran requested reconsideration of a July 2008 Board decision on the grounds that the Board failed to comply with his May 2008 request for a copy of his claims folder.  Thereafter, the Board vacated the July 2008 decision, and a copy of the claims folder was sent to the Veteran in August 2009.  See, e.g., October 8, 2009 Board decision. 

In April 2010, this case again came before the Board for review, and the Board remanded this matter to the RO via the Appeals Management Center, in Washington, DC, in order to conduct additional evidentiary development.  The record reflects that a VA examination and opinion was obtained in May 2010.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives as set out in the April 2010 remand.  Stegall v. West, supra.



FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the Veteran's low back disability, initially characterized as a herniated lumbar disc, L5-S1, status post lumbar laminectomy, have been medically related to his period of active service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, a low back disability, to include degenerative disc disease and a herniated lumbar disc, was incurred during active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board has considered the VCAA provisions with regard to the matter on appeal but finds, given the favorable actions taken below, no further analysis of the development of this claim is necessary.

II. Factual Background

Service treatment records (STRs) show that on January 6, 1970, the Veteran underwent a separation examination at which time his spine was evaluated as clinically normal.  On a report of medical history, prepared in conjunction with his separation examination, the Veteran responded "no" to having or having had recurrent back pain.  On January 31, 1970, he complained of lumbosacral back ache for one week, that had a gradual onset and was aggravated by sitting for a long time.  Darvon was prescribed.  A March 1970 statement of medical condition, which was apparently signed by the Veteran, indicated that there had been no change in his medical condition since his separation examination on January 6, 1970.

Post-service treatment reports show that the Veteran was first seen by his chiropractor, B.F.H., in April 1979 for low back pain.  There was no history of injury noted.  He continued to be seen for low back pain until June 1991.

Private treatment records from Dr. Leavitt showed that in October 2000, the Veteran complained of constant lower back symptoms, which were burning and generally achy, and he reported there was no describable cause of his symptoms.  He reported that the pain had been ongoing for a long time.  

In a letter dated in October 2000, Dr. Milas, a private neurological surgeon, evaluated the Veteran and noted the Veteran reported a history of lumbar pain which he had intermittently for many years.  The Veteran further reported that one month prior he noted a profound increase in lumbar pain, with radiation to the right lower extremity.  An MRI showed a small disc herniation at the L5-S1 level on the right.  Dr. Milas noted that the Veteran was responding to conservative measures, and recommended that he begin a course of physical therapy.  The Veteran continued to be seen by Dr. Milas, and in December 2000, the Veteran reported he went on a long automobile trip and after that noted profound pain in his right lower extremity.  Thereafter, he underwent a repeat MRI scan and in January 2001, Dr. Milas felt that a surgical approach was warranted.  

A discharge summary from Trinity Medical Center showed that in January 2001, the Veteran underwent a lumbar laminectomy and foraminotomy at the L5-S1 level, with excision of extruded lumbar disc.  It was noted that the Veteran had been responding to conservative treatment measures, but then went on an automobile trip and noted a marked increase in symptoms and a repeat MRI scan showed a very large disc herniation at the L5-S1 level on the right.  

Subsequent treatment records from Dr. Milas showed that in July 2002, the Veteran reported that two weeks prior he sustained a torsion injury to his lumbar spine and noted recurrent lumbar pain with radiation to the right hip.  He underwent another MRI scan which showed a small defect on the right, and Dr. Milas indicated that while the radiologist felt this might be a recurrent disc, he felt that it was equally possible this represented a defect of the previous operative site.  The Veteran was advised to pursue a conservative approach, including physical therapy.

VA treatment records, SSA medical records, and private treatment records dated from 2001 to 2008 reflect continued treatment for a herniated lumbar disc at L5-S1 and degenerative disc disease.

Received from the Veteran in August 2005, was a formal claim for service connection (VA Form 21-526) in which he indicated that his lower back problems began in 1970, and that his back was injured while he was a tank driver.

On VA examination in January 2006, the examiner noted that STRs showed the Veteran had a traumatic onset of back pain in January 1970, but that he had no complaints of back pain at the time of his exit physical, nor any outside medical records regarding back pain until October 2000.  The Veteran reported that he had many years of intermittent back pain with an increase in back pain in September 2000, at which time he was diagnosed with a herniated lumbar disk at L5-S1 and underwent a lumbar laminectomy in January 2001.  He did well after surgery, but had a torsion injury in July 2002, with recurrence of his low back pain and radiation of pain to right hip.  The follow up scans were interpreted differently between the radiologist and the surgeon, and no further surgical intervention was offered.  A physical examination was completed.  The examiner also reviewed March 2003 x-rays of the lumbar spine, which showed degenerative disk disease at L5-S1 since it was narrowed, and marginal osteophytes at L4 and L5.  The diagnoses included herniated lumbar disk L5-S1, status post lumbar laminectomy with residual back pain.  The examiner opined that it was less likely as not that the Veteran's herniated lumbar disk was a complication of his military experiences since there were no complaints of ongoing back pain at the time of his separation from the military.

In a letter received in March 2006, the Veteran indicated he could not recall if he was treated for his lower back while in service, but did recall clearly doing basic training in Texas.  He reported that during a training session he was matched with another man was 100 lbs. more than his size, and that this caused pain to his lower back for quite some time, but he never complained about it because the drill sergeants did not encourage that.  He also reported that after arriving in Germany in service, he was assigned to a tank unit for 16 months and was a tank driver for the majority of his tour.  He claimed that the tank compartments were small and he had to spend a lot of time in the tank when they were on maneuvers.  The Veteran felt that all of the above caused or contributed to his life long history of low back pain. 

A private report of an MRI of the lumbar spine dated in August 2007, showed that since the prior study in July 2002, there was a slight increase in prominence in the right lateral disc protrusion at L5-S1 and reactive 

The Veteran submitted a letter from Dr. Milas, dated in August 2007, and the record reflects that the Veteran was seen by Dr. Milas prior to and for follow-up care after his surgery in 2001 and 2002.  In the August 2007 letter, Dr. Milas stated that the Veteran related an incident in basic training where he was required to carry an individual weighing 330 pounds, and reportedly lost his balance on several occasions falling and sustained some discomfort in the lumbar region.  The Veteran questioned whether or not this incident may have later resulted in his herniated lumbar disc.  Dr. Milas opined that the trauma described by the Veteran could have precipitated a tear in the annulus at the L5-S1 level, which eventually resulted in a disc herniation at that level.  The Veteran submitted another statement from Dr. Milas, in March 2008, which was duplicative of the August 2007 statement, except Dr. Milas cited the incident in service where the Veteran was reportedly injured in a basic training exercise when he had to carry an individual weighing 330 pounds, and Dr. Milas also opined that it was more likely than not, that that event precipitated a tear in the annulus at the L5-S1 Level, which eventually resulted in a disc herniation at that level.  

In September 2007, the Veteran testified that during training, he fell and injured his back while carrying another man who was much heavier than himself.  He also testified he had back pain since his early 20s.

On VA examination in March 2008, the examiner noted that during the examination, the Veteran reported having back pain all his life since he started boot camp, and described his in-service low back injury during a two man carry exercise in boot camp.  He reported that he developed lower back pain on an episodic basis since that time, and that his back worsened in 2000 and he ended up having surgery.  A comprehensive physical examination was completed, and the examiner concluded that the Veteran's current low back disability was not caused by or related to episodes of back pain in service.  The examiner's rationale was that the Veteran only had one documented episode of back pain in service, and it did not appear that it was due to any forcefully traumatic event.  The examiner also noted that his separation examination was negative for recurrent back pain.  The examiner stated that a remote history of back sprains or pain is not a risk factor for the development of degenerative disc disease 30 years later.  The examiner opined instead, that the Veteran developed degenerative disc disease and a herniated disc as a result of, or due to, the aging process.  The examiner noted that the Veteran's long and heavy use of tobacco also played some role in the development of degenerative arthritis, noting that studies do shown increased incidence of herniated discs in smokers.

In a letter dated in August 2009, Dr. Milas indicated that the Veteran was seen in his office on that date, and that the Veteran reported he had applied for VA disability for lumbar disc derangement and was told that his request was denied because his separation records failed to substantiate his claim.  Dr. Milas noted review of the Veteran's medical records that the Veteran had provided, but indicated that the records were "very sketchy and for the most part illegible", and that "[m]ore importantly, the [Veteran] states that the signature on the discharge paper is not his signature".  Dr. Milas indicated that his opinion remained that the event that the Veteran described from service, "more probable than not precipitated the lumbar disc derangement at the L5-S1 level".  

In a statement date din May 2009, the Veteran reported that he was providing a letter from Dr. Milas, with his medical opinion render after he had reviewed the Veteran's service medical records.  The Veteran also claimed that the signature on his discharge physical, dated January 6, 1970, was not his, and contended that he did not fill out this form or sign it.  He indicated that his name was misspelled with two p's in the last name; that there were two separate copies of the same discharge physical dated January 6, 1970; that the signatures were different with different spellings of his last name; and maintained that he did not sign either of the forms.  He finally requested that because he believed the signatures were forged, that this evidence be invalidated as proof that he did not have this condition upon discharge.  

On a VA examination in May 2010, the examiner indicated that the problems being detailed were degenerative disc disease (DDD) and herniated disc of the lumbar spine, which was noted to have an onset in 1968, based on the Veteran's report of a basic training event in 1968 where he practicing a "fireman's carry" of a huge individual, and while carrying him to the finish line, the Veteran experienced a sudden onset of sharp and severe pain in the lower back and dropped the other individual.  He reported that the drill sergeant made him resume the carry, and he did not feel empowered to complain about it.  He could not remember if he went to sick bay or not, and could not remember how he made it through the rest of basic training with pain, or if the pain actually receded quickly.  The examiner also provided a summary of medical evidence and the Veteran's statements, which was duplicative of the summary provided in the 2008 VA examination report.  The examiner noted that the Veteran, despite having pain some days and not others, completed junior college without difficulty, and in 1971 started a job as an investigator for a law firm, which involved a lot of driving, and in the approximately 29 years of his employment, he often had to take a week off because of back pain, but was able to continue the job because the firm would deliver the files he was working on and pick them up during those back flare-ups.  The diagnoses included DDD and herniated disc, lumbar spine.  

Further, in the May 2010 VA examination report, the examiner was requested to comment on several issues, including that the Veteran is competent report symptoms he experienced.  The examiner noted that the acute disc symptoms suffered and reported for the first time in 2001, were the reason for Dr. Milas's perceived need to do an urgent laminectomy, and that previously the plan had been for conservative therapy.  The examiner also commented on the STRs, noting that they did contain a separation examination history report dated January 6, 1970, showing no back problems, but that these reports did not convincingly bear the Veteran's signature, as the Veteran contended.  The examiner noted that there were two carbon copies of this report of medical history, and that each had an ink signature, but that the two signatures did not match each other or appear to be genuine in that they had different spellings of the Veteran's name and a correction.  The examiner noted that the Veteran did endorse as original and signed by him, a statement dated in March 1970, to the effect that his physical condition had not changed since his January 6, 1970 physical.  The examiner also noted the January 31, 1970 STR which showed that the Veteran was treated for low back pain, of 10 day duration, that came on gradually, opining that the 10 days would allow for an asymptomatic period from the January 6th separation examination date and the onset of the late-January back pain.  The Veteran did not recall these events, but acknowledged that one did not raise medical issues before one "shipped out".  

Finally, the VA examiner in 2010 indicated that he could not resolve the issue of whether the Veteran's DDD resulted from the reported injury from carrying a man on his back in boot camp without resort to mere speculation.  As rationale, the examiner noted that the Veteran competently described the initial event and natural history of the development of his DDD and herniated disc problem over the decades between his basic training event and his 2001 surgery, which the examiner also noted was in line with his clinical experience and expertise as an internist, and supported in several texts.  But, the examiner indicated, on the other hand, the Veteran appeared to give a variety of different and occasionally conflicting accounts of his underlying injury and various acute injuries represented as new ones.  The examiner indicated that while these were also presumably competent accounts, they did serve to confound the issue sufficiently, such that one could only speculate as to whether the DDD currently seen is due to the described boot camp injury or to one of the many subsequent injuries, some of which were presented from the claims folder.  The examiner also opined that it was less likely as not that the Veteran's herniated disc, claimed in relation to his 2001 back surgery, resulted from the reported injury from carrying a man on his back in boot camp.  As rationale, the examiner noted that in his letter dated in 2002, Dr. Milas's opinion that the Veteran's reported in-service injury was the "likely as not" cause of his DDD and herniated disc (upon which Dr. Milas operated in 2011), did not match and did not seem to be consistent with his own office records.  The examiner essentially found that because the Veteran's acute disc herniation appeared to be the reason the previous plan of conservative therapy was abandoned, a disc herniation from over 34 years earlier was not.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran essentially contends that he currently has a low back disability that is related to his active duty service, claiming that he initially injured his low back during basic training when he was carrying a heavier fellow soldier on his back, and that he has had intermittent low back pain since then.   

On their face, STRs show that the Veteran apparently underwent a separation examination on January 6, 1970 - which was negative for complaints or findings of any low back problem or condition.  The Veteran now disputes the validity of the documents associated with this separation examination (including the examination report and the report of medical history), claiming that it is not his signature on these documents.  STRs also show he was treated for low back pain on one occasion in service - on January 31, 1970.  At that time, he reported having a gradual onset of lumbosacral backache for one week.  He has not disputed the validity of this document.  Finally, STRs include a statement of medical condition, dated in March 1970, which appears to have been signed by the Veteran, and indicates that there had been no change in his medical condition since his separation examination on January 6, 1970.  The Veteran also apparently disputes the validity of this document, claiming he did not sign it.  The Board notes that even if the January 6, 1970 documents and the March 1970 document are not considered, the record still contains one report of lumbosacral backache in service, as well as the Veteran's competent report that his back hurt in service after he carried a fellow servicemember on his back, and that his back pain that continued thereafter, including in service - which was reportedly exacerbated by his duties as a tank driver - and after service.

Post-service, the first medical evidence of back problems was in October 2000, when the Veteran reported a history of lumbar pain which he claimed he had intermittently for many years.  He reported a profound increase in lumbar pain one month prior, with radiation to the right lower extremity.  An MRI showed a small disc herniation at the L5-S1 level on the right.  In December 2000, he went on a long automobile trip and noted profound pain in his right lower extremity.  A repeat MRI scan showed a very large disc herniation at the L5-S1 level on the right.  Thereafter, in January 2001, he underwent surgery at the L5-S1 level.  In July 2002, he reported that two weeks prior he sustained a torsion injury to his lumbar spine and noted recurrent lumbar pain with radiation to the right hip.  He underwent another MRI scan which showed a small defect on the right, and Dr. Milas indicated that while the radiologist felt this might be a recurrent disc, he felt that it was equally possible this represented a defect of the previous operative site.  Thus, the record reflects that treatment records dated from 2000 to 2008 show continued treatment for a herniated lumbar disc at L5-S1 and degenerative disc disease.  

The Board finds that the Veteran has provided competent and credible reports that he has had ongoing low back pain since service - due to having to carry a heavier fellow servicemember on his back during training, as well as low back pain symptoms resulting from being a tank driver.  The Board also notes that a private medical provider (Dr. Milas) and three separate VA medical providers have addressed whether the Veteran has a current low back disability that is causally related to service, resulting in conflicting opinions.  Thus, there are medical opinions both favorable and unfavorable as to a link between his low back disorder and active service.  

On the VA examinations in January 2006 and March 2008, the examiners essentially opined that it was less likely as not that the Veteran's current low back disability was related to service - based on the lack of findings of complaints of ongoing back pain at the time of separation from service.  However, since these VA examiners did not consider the Veteran's competent reports of hurting his low back in service and having low back pain thereafter, another VA examination was ordered.  On VA examination in May 2010, the examiner could not resolve the issue of whether the Veteran's DDD resulted from the reported injury from carrying a man on his back in boot camp without resort to mere speculation, based on the examiner's finding that the Veteran had given different and occasionally conflicting accounts of his underlying injury.  While the VA examiner in 2010 appears to acknowledge the Veteran's competency to describe his low back pain, the examiner also appears to have addressed the credibility of his statements regarding a low back injury in rendering an opinion - finding that his statements regarding his low back injury have varied.  It is, however, the Board's role to conduct fact finding.  In that regard, the Board reiterates that the role of fact finder is a responsibility reserved for VA adjudicators who decide facts, whereas VA compensation examiners decide medical issues.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Also, in 2010, the VA examiner opined that it was less likely as not that the Veteran's herniated disc resulted from the reported injury from carrying a man on his back in boot camp, noting that Dr. Milas's opinion did not seem consistent with his own office records, and that because an acute disc herniation appeared to be the reason for Dr. Milas's abandoning the plan of conservative therapy [in December 2000], a disc herniation from over 34 years earlier was not.  The Board, however, finds that Dr. Milas's records appear to be clear that the Veteran did have a disc herniation in October 2000 and was to be treated with conservative therapy, but then had an exacerbation of low back symptoms and apparently also of his disc herniation, which then necessitated back surgery in 2001.  

Moreover, the VA examiner in 2010 also essentially acknowledged that the Veteran's contentions and the medical record supported a link between his current low back disability and service.  In that regard, the VA examiner in 2010 indicated that the Veteran competently described the initial event and natural history of the development of DDD and a herniated disc problem over the decades between his basic training event and 2001 surgery, which the examiner also noted was in line with his clinical experience and expertise as an internist, and supported in several texts.  The Board therefore finds that the VA examiner's opinion in 2010 is basically inconclusive, and is based on unpersuasive rationale.  

With regard to the medical opinions supporting the Veteran's claim, the Board notes that Dr. Milas, who treated the Veteran prior to and following his back surgery in 2001, provided three opinions linking the Veteran's current low back disability to service.  Although the first opinion in August 2007 was not definitive, in that Dr. Milas opined that the Veteran's reported in-service carrying of a heavy individual "could have" precipitated a tear in the annulus at the L5-S1 level, which eventually resulted in a disc herniation at that level.  In March 2008, however, Dr. Milas opined that it was more likely than not that the in-service event (where the Veteran carried a heavy individual on his back) precipitated a tear in the annulus at the L5-S1 Level, which eventually resulted in a disc herniation at that level.  Thereafter, in 2009, after looking at the Veteran's records, but finding them "very sketchy and for the most part illegible", Dr. Milas indicated that his opinion remained that the event that the Veteran described from service, "more probable than not precipitated the lumbar disc derangement at the L5-S1 level".  While Dr. Milas's first opinion is not definitive, the opinions provided in 2008 and 2009, are definitive and are based on consideration of the Veteran's competent report of having low back pain after carrying a heavier individual in service.  Although Dr. Milas has not provided complete rationale for his opinions, nor has he been able to review the complete record - as he apparently received a partially legible copy - he has considered the Veteran's competent statements as well as the Veteran's medical history from 2000 - which was the first post-service notation of medical treatment for low back pain.  

For reasons stated above and because there are competent medical opinions both for and against the Veteran's claim that he had a low back disability related to service, the Board finds that the competent medical evidence is in relative equipoise as to whether the Veteran's current low back disability is related to service.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence is in relative equipoise, and therefore service connection for a low back disability, to include degenerative disc disease and a herniated disc, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



ORDER

With application of the reasonable-doubt doctrine, service connection for a low back disability, to include degenerative disc disease and a herniated disc, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


